DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 2/14/20.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticiapted by Murata et al (2017/0350805) for the same reasons as set forth in Sec. 6 of the last OA, dated 2/5/21.
With respect to the newly amended limitations, Murata already discloses the concept of such common live image (e.g. cell) without storing the digital live image in a storage unit 300 as an observation image for quantitative analysis; generating a composite image in which an outline (e.g. membrane) of the recognized shape of the observation object is superimposed so as to highlight a cell structure (e.g. cell membrane) of the observation object in the digital live image; the generated composite image (e.g. Fig. 9) displayed on the display being composed of the digital live image with the outline of the recognized shape of the observation object superimposed on the observation object in the digital live image, without storing the digital live image in a storage unit 300 as an observation image for quantitative analysis; in response to a determination in determining that the microscope parameter is not appropriate (e.g. out of focus), performing, once again, adjusting, acquiring, recognizing, generating, displaying, and determining; and in response to a determination in determining that the microscope parameter is appropriate (e.g. continue to focus), storing, in a storage unit 130, the microscope parameter that has been determined to be appropriate.
Response to Arguments
Applicant's arguments filed 4/1/21 have been fully considered but they are not persuasive. Applicant asserts on p. 8-10 of the Remarks that the reference fails to disclose a live image.  However, Fig. 9 of Murata illustrates a digital image of cells.  One of ordinary skill in the art would have had no difficulty in recognizing that cells are live under the broadest reasonable interpretation.
In response to applicant's argument on p. 9 of the Remarks that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., actual observation rather than pre-observation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Nevertheless, it is submitted that applicant concedes that Murata describes generating a composite image.
Applicant asserts on p. 10-11 of the Remarks that the reference fails to disclose whether or not a microscope parameter is appropriate.  However, Murata discloses acquiring a digital cell image at the focal point.  One of ordinary skill in the art would have had no difficulty in recognizing that generating a focused image meets the definition of appropriate microscope setting in the broadest reasonable sense, consistent with applicant’s disclosure.
In response to applicant's argument on p. 12 of the Remarks that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., count the number of the cell nuclei) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334.  The examiner can normally be reached on 571-272-7334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y LEE/           Primary Examiner, Art Unit 2419